IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-81,630-03


                  EX PARTE ARTHUR EUGEAN HENDERSON, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W09-58128-L(C) IN THE NO. 5 CRIMINAL DISTRICT COURT
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Fifth Court of Appeals affirmed his conviction. Henderson

v. State, No. 05-11-01437-CR, (Tex. App.— Dallas Nov. 5, 2012, no pet.)(op., not designated for

publication).

        Applicant raises nine grounds for relief: (1) newly discovered evidence, (2) actual innocence,

(3) a Brady violation, (4) ineffective assistance of trial counsel, (5) prosecutorial misconduct for

falsifying evidence, (6) prosecutorial misconduct for the use of false testimony, (7) other
                                                                                                       2

prosecutorial misconduct, (8) "post-conviction fraud" and "adversarial misconduct," and (9) judicial

bias.

        Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Ex parte Patterson, 993 S.W.2d 114, 115 (Tex. Crim. App. 1999); Ex parte

Elizondo, 947 S.W.2d 202, 208 (Tex. Crim. App. 1996). In these circumstances, additional facts are

needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial

court is the appropriate forum for findings of fact. The trial court shall order trial counsel to respond

to Applicant’s claim of ineffective assistance of counsel. The trial court may use any means set out

in TEX . CODE CRIM . PROC. art. 11.07, § 3(d).

        If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent Applicant at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

        The trial court shall make findings of fact and conclusions of law responding to all of

Applicant’s claims. The trial court shall also make findings of fact and conclusions of law as to

whether the performance of Applicant’s trial counsel was deficient and, if so, whether counsel’s

deficient performance prejudiced Applicant. The trial court shall also make any other findings of

fact and conclusions of law that it deems relevant and appropriate to the disposition of Applicant’s

claim for habeas corpus relief.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall
                                                                                               3

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed: October 9, 2019
Do not publish